


116 S699 IS: National Green Alert Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 699
IN THE SENATE OF THE UNITED STATES

March 7, 2019
Ms. Hassan (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To establish an interagency committee on the development of green alert systems that would be activated when a veteran goes missing, and for other purposes.
 
 
1.Short titleThis Act may be cited as the National Green Alert Act of 2019.  2.Establishment of interagency committee on development of green alert systems (a)EstablishmentThere is established the Green Alert System Advisory and Support Committee (referred to in this Act as the Committee). 
(b)Membership 
(1)In generalThe Committee shall be composed of members appointed by the President, of whom— (A)not fewer than one shall be an employee of the Department of Justice with experience in coordinating the AMBER Alert communications network, as that term is used in subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.); 
(B)not fewer than one shall be an employee of the Department of Health and Human Services, of which not fewer than one shall be an employee of the Substance Abuse and Mental Health Services Administration of the Department of Health and Human Services;  (C)not fewer than one shall be an employee of the Department of Veterans Affairs; 
(D)not fewer than one shall be an employee of the Department of Transportation;  (E)not fewer than one shall be a veteran (as defined in section 101 of title 38, United States Code) who— 
(i)is not eligible for appointment to the Committee under subparagraph (A), (B), (C), or (D); and  (ii)retired or otherwise honorably separated from the Armed Forces with a military pay grade of O–7 or higher; and 
(F)not fewer than one shall be a member of a veterans service organization who can demonstrate familiarity with, or experience in, the development of an alert or support system in a State for either missing veterans or veteran mental health.  (2)Additional membersThe President shall appoint additional members of the Committee from among individuals at the State, local, and tribal level who are experts in alert systems, such as the AMBER Alert, as that term is used in subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.). 
(3)DateThe appointments of the members of the Committee shall be made not later than 120 days after the date of the enactment of this Act.  (c)Period of appointment; vacancies (1)In generalA member of the Committee shall be appointed for the life of the Committee. 
(2)VacanciesAny vacancy in the Committee— (A)shall not affect the powers of the Committee; and 
(B)shall be filled in the same manner as the original appointment.  (d)Initial meetingNot later than 60 days after the date on which all members of the Committee have been appointed, the Committee shall hold the first meeting of the Committee. 
(e)Meetings 
(1)In generalThe Committee shall meet not less frequently than twice each year.  (2)QuorumA majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings. 
(f)Chairperson and Vice ChairpersonThe Committee shall select a Chairperson and Vice Chairperson from among the members of the Committee.  (g)DefinitionsIn this section: 
(1)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.  (2)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. 
3.Duties of Committee 
(a)In generalThe Committee shall develop best practices and provide technical assistance to States to establish State systems, to be known as green alert systems, that would be activated when a veteran with a history of mental health issues, including neurocognitive disorders, suicide attempts or impulses, or substance use disorder goes missing.  (b)Missing veteran determinationThe Committee shall determine the circumstances under which a veteran is considered missing for purposes of this section. 
(c)Compliance with privacy lawsThe Committee shall ensure that the State systems described in subsection (a) comply with applicable Federal and State privacy laws.  (d)ReportNot later than two years after the date of the enactment of this Act, the Committee shall submit to the President and Congress a report that contains a detailed statement of the findings and conclusions of the Committee, together with the recommendations of the Committee for such legislative and administrative action as the Committee considers appropriate. 
(e)DefinitionsIn this section: (1)StateThe term State has the meaning given that term in section 2(g). 
(2)VeteranThe term veteran means— (A)a veteran as defined in section 101 of title 38, United States Code; and 
(B)any former member of the Armed Forces, including any individual who received a discharge under conditions other than honorable that is determined by the Secretary of Defense to have resulted from substance use disorder, a mental health issue, or a suicide attempt.  4.Powers of Committee (a)HearingsThe Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers advisable to carry out this Act. 
(b)Information from Federal agencies 
(1)In generalThe Committee may secure directly from any Federal agency such information as the Committee considers necessary to carry out this Act.  (2)Furnishing informationOn request of the Chairperson of the Committee, the head of the Federal agency shall furnish the information to the Committee. 
(c)Postal servicesThe Committee may use the United States mails in the same manner and under the same conditions as other Federal agencies.  (d)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property. 
5.Committee personnel matters 
(a)Compensation of members 
(1)In generalA member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.  (2)Federal membersA member of the Committee who is an officer or employee of the United States shall serve without compensation in addition to that received for service as an officer or employee of the United States. 
(b)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their home or regular places of business in the performance of services for the Committee.  (c)Staff (1)In generalThe Chairperson of the Committee may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Committee to perform the duties of the Committee, except that the employment of an executive director shall be subject to confirmation by the Committee. 
(2)CompensationThe Chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.  (d)Detail of Government employeesAny Federal Government employee may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe Chairperson of the Committee may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.  6.Termination of CommitteeThe Committee shall terminate 180 days after the date on which the Committee submits the report required under section 3(d). 
7.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $500,000.  (b)AvailabilityAny amounts appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended.

